DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor unit” in claims 4, 8, 16 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacometti et al. (EP 3,300,713A1).
Regarding claim 1, Giacometti teaches a resuscitating system for manual resuscitator (figs. 7A and 7B), the system comprising: a radio frequency identification tag (RFID) configured to be mounted on a bag (14), the RFID tag configured to transmit information indicative of the presence of the RFID tag ([0054], [0076] and [0102]); and an RFID reader (110 and 112) mounted on fingers of the user, the RFID reader configured to generate an output signal corresponding to the presence of the RFID tag responsive to receiving the information transmitted by the RFID tag, wherein the RFID reader is configured to receive the information transmitted by the RFID tag responsive to the RFID tag being at a distance from the RFID reader equal to or smaller than a predetermined threshold ([0076]-[0078]).
Giacometti fails to teach the RFID reader is being mounted on the bag as claimed. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Giacometti to place the RFID reader onto one side of the bag opposite to the RFID tag for reading the RFID tag so as to reduce the inconvenience of wearing the reader onto the fingers each time to perform the resuscitation.  Such modification would not involve any inventive feature since it just a matter of reposition the RFID reader for reading the RFID tag.  Moreover, Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 2, Giacometti further teaches wherein the bag is squeezable along a first axis between a decompressed state and a compressed state, the RFID tag and the RFID reader aligned at opposite sides of the bag along the first axis, the RFID tag and the RFID reader at a first distance from each other in the decompressed state, the RFID tag and the RFID reader at a second distance from each other in the compressed state, the predetermined threshold set equal to the second distance (figs. 7A and 7B).
Regarding claim 3, Giacometti further teaches herein the information transmitted by the RFID tag comprises at least a radio frequency signal, the RFID reader further configured to measure a strength of the radio frequency signal transmitted by the RFID tag and to generate a signal strength data corresponding to the measured strength of the radio frequency signal (it is inherent in Giacometti for the RFID reader to have the function of measuring the strength of the radio frequency signal transmitted by the RFID tag since such function is commonly known in the RFID communication system, [0022], [0054], [0076] and [0102]).
Regarding claims 4-7, Giacometti further teaches a processing unit coupled to the RFID reader, the processing unit comprising: at least one processor; and at least one memory coupled to the at least one processor (162, fig. 5), the at least one memory storing executable instructions to urge the at least one processor to: receive a plurality of output signals from the RFID reader; associate each received output signal of the plurality of output signals with a delivered ventilation; and calculate a breathing rate by counting the delivered ventilations during a time interval and further limitations as claimed (figs. 7A, 7B, [0077]-[0078] and [0084]-[0099]).
Regarding claims 8-15, Giacometti further teaches an input/output (I/O) interface (158, fig. 5), the processing unit further coupled to the I/O interface, wherein the at least one memory further stores executable instructions to urge the at least one processor to provide information on the I/O interface based at least in part on a plurality of calculated breathing parameters, the plurality of calculated parameters comprising the calculated breathing rate, the calculated I.E ratio, the calculated tidal volume, and the calculated minute ventilation and further limitations as claimed (figs. 7A, 7B, 9, [0052]-[0059], [0077]-[0079], [0084]-[0099] and [0121]).
Regarding claim 16, Giacometti further wherein: the information transmitted by the RFID tag comprises a first code transmitted via the radio frequency signal, and the system further comprises a processing unit coupled to the RFID reader, the processing unit comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing executable instructions to urge the at least one processor to: receive a plurality of output signals from the RFID reader; associate each received output signal of the plurality of output signals with a delivered ventilation responsive to each received output signal comprising the first code; and calculate a breathing rate by counting the delivered ventilations during a time interval ([0077] and [0078].  Moreover, it is well-known in the art that each RFID tag has its own unique identification code (first code as claimed)).
 Regarding claim 19, Giacometti teaches a resuscitating management system (figs. 5, 7A and 7B) for a manual resuscitator, the system comprising: an RFID tag configured to be mounted on an outer surface of a bag (14) of the manual resuscitator ([0054] and [0076]), the RFID tag further configured to transmit information indicative of the presence of the RFID tag, the information comprising a radio frequency signal ([0022]); an RFID reader (110 and 112) configured to be mounted on the user’s fingers, the RFID reader configured to receive the information transmitted by the RFID tag, measure a signal strength of the radio frequency signal, and generate an output signal comprising the received information and the measured signal strength (it is inherent in Giacometti for the RFID reader to have the function of measuring the strength of the radio frequency signal transmitted by the RFID tag since such function is commonly known in the RFID communication system, [0022], [0054], [0076] and [0102]); a processor unit (168) coupled to the RFID reader, the processing unit comprising: at least one processor; and at least one memory (161) coupled to the at least one processor, the at least one memory storing executable instructions to urge the at least one processor to: receive a plurality of output signals from the RFID reader; associate each received output signal of the plurality of output signals with a delivered ventilation responsive to each received output signal comprising a predetermined distance between the RFID reader and the RFID tag; and calculate a breathing rate by counting the delivered ventilations during time interval; wherein the bag is squeezable along the first axis between a decompressed state and a compressed state, the RFID tag and the RFID reader at a first distance from each other in the decompressed state, the RFID tag and the RFID reader at a second distance from each other in the compressed state, the predetermined distance set equal to the second distance ([0077]-[0078] and [0084]-[0099]).
Giacometti fails to teach the RFID reader is being mounted on the bag as claimed. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Giacometti to place the RFID reader onto one side of the bag opposite to the RFID tag for reading the RFID tag so as to reduce the inconvenience of wearing the reader onto the fingers each time to perform the resuscitation.  Such modification would not involve any inventive feature since it just a matter of reposition the RFID reader for reading the RFID tag.  Moreover, Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 20, Giacometti further teaches wherein the information transmitted by the RFID tag further comprises an identification code, the at least one memory storing executable instructions to urge the at least one processor to associate each received output signal of the plurality of output signals with a delivered ventilation responsive to each received output signal comprising the predetermined signal strength and the identification code ([0022], [0077] and [0078].  Moreover, it is well-known in the art that each RFID tag has its own unique identification code (first code as claimed)).
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination fails to further teach or fairly suggest a flexible band, wherein the RFID reader is attached on the flexible band and the RFID tag is attached on the flexible band spaced from the RFID reader along a length of the flexible band, the flexible band configured to be wearable around the bag, the RFID tag positioned at the first side of an outer surface of the bag and the RFID reader positioned at the opposing second side of the outer surface of the bag responsive to the flexible band being worn around the bag as recited in claim 17 and further limitations of the dependent claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Al-Ali (US 10,532,174) and Perreault et al. (US 2013/0296747) are cited because it is related to resuscitating management system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887